Name: Council Regulation (Euratom, ECSC, EC) No 3606/93 of 22 November 1993 modifying Regulation (EEC, Euratom, ECSC) No 260/68 which lays down the conditions and procedure for applying the tax for the benefit of the European Communities
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  executive power and public service;  taxation;  social protection
 Date Published: nan

 Avis juridique important|31993R3606Council Regulation (Euratom, ECSC, EC) No 3606/93 of 22 November 1993 modifying Regulation (EEC, Euratom, ECSC) No 260/68 which lays down the conditions and procedure for applying the tax for the benefit of the European Communities Official Journal L 332 , 31/12/1993 P. 0010 - 0010 Finnish special edition: Chapter 1 Volume 3 P. 0081 Swedish special edition: Chapter 1 Volume 3 P. 0081 COUNCIL REGULATION (Euratom, ECSC, EC) No 3606/93 of 22 November 1993 modifying Regulation (EEC, Euratom, ECSC) No 260/68 which lays down the conditions and procedure for applying the tax for the benefit of the European CommunitiesTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Articles 13 and 23 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas it is appropriate to extend the application of the tax for the benefit of the European Communities, on the terms and in accordance with the procedure laid down in Regulation (EEC, Euratom, ECSC) No 260/68 (3), to the salaries, wages and emoluments of the President and Members of the Council of the European Monetary Institute and the staff of that Institute, HAS ADOPTED THE FOLLOWING REGULATION: Article 1 The following Article is added to Regulation (EEC, Euratom, ECSC) No 260/68: 'Article 12a This Regulation shall apply to the President of the European Monetary Institute, to all other Members of the Council of the Institute, to members of its staff and to recipients of the pensions paid by the Institute who are included in the categories determined by the Council pursuant to the first paragraph of Article 16 of the Protocol on Privileges and Immunities, with regard to salaries, wages and emoluments and to disability, retirement and survivor's pensions paid by the Institute.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 1993. For the Council The President Ph. MAYSTADT (1) OJ No C 324, 1. 12. 1993, p. 13.(2) OJ No C 329, 6. 12. 1993.(3) OJ No L 56, 4. 3. 1968, p. 8. Regulation as last amended by Regulation (EEC, Euratom, ECSC) No 3761/92 (OJ No L 383, 29. 12. 1992, p. 1).